Title: To Thomas Jefferson from Boutin, 14 September 1787
From: Boutin, M.
To: Jefferson, Thomas



Paris Le 14e. Septembre 1787

J’ay reçu, monsieur, en meme temps que Le Billet que vous m’avés fait L’honneur de m’Ecrire, votre Interessant ouvrage sur la virginie, Et La greine de Juniperus que vous avés eu L’Extreme Bonté de m’Envoyer. J’ay L’honneur de vous en faire mes plus sinceres Remerciments.
Je vais m’occuper de trouver Le ris sec de La cochinchine, s’il y en a a Paris, Et Je serois charmé de pouvoir contribuer au succes de vos recherches a cet Egard, ainsy qu’au But utile Et remply D’humanité qui vous engage a substituer cette plante a La culture du ris ordinaire si Funeste aux Pays qui La pratiquent.
Je desirerois fort, Monsieur, que vous voulussiés Bien me faire L’honneur de venir disner Lundy prochain a ma maison de La rüe de clichy avec M. Le comte Du moutier, Et quelques autres personnes dont quelques unes seront, a ce que J’espere, de votre connoissance. Je seray charmé de recevoir de votre part cette marque D’amitié, Et de vous y renouveller Les assurances de L’Inviolable Et respectueux attachement avec lequel J’ay L’honneur d’Estre, Monsieur, Votre tres humble Et tres obeïssant serviteur,

Boutin

